internal_revenue_service number release date index number -------------------- ------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-143923-10 date date -------------------------------------------- taxpayer issuer ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- contract -------------------------------------------------------------------------------------------------- ---------- ------------------------------- --------------------------------------------------------------- sponsor dear -------------- this is in response to your request for a letter_ruling regarding the application of the internal_revenue_code to a transaction you contemplate undertaking facts the following is represented the issuer is a corporation taxable under part i of subchapter_l of the internal_revenue_code the issuer intends to offer the contract to individual sec_1 customer who have an ownership_interest in an investment account account established at a financial_institution in exchange for a fee the contract obligates the issuer to pay the customer a benefit contract benefit for the life of the covered life if the value of the account falls below a specified minimum account value while the contract is in force the covered life is the customer or if joint lives are elected the customer and the consistent with sec_72 this institution may or may not be an affiliate of issuer plr-143923-10 customer’s spouse the contract has a specified expiration date on which the contract will terminate unless the customer elects the annuity purchase option the customer will deposit money in the account consistent with a permitted_investment profile established by the issuer and the sponsor the account will be invested in certain regulated_investment_companies mutual funds the profile may be limited to funds advised by the sponsor to keep the contract in-force the customer must pay the fee and the account must at all times be invested consistent with then current permitted_investment profile the profile will specify the eligible mutual funds and the portion of the account permitted in each such fund the contract benefit is determined by reference to a value marker at the time of issuance of the contract the value marker is the value of the account the value marker is increased by additional deposit s into the account subject_to the contract’s limit on the amount deposited and decreased by certain withdrawals from the account explained below on each anniversary of the contract the marker value is redetermined to be the greater of the current value marker and the value of the account at the close of the business_day prior to the anniversary the customer is allowed to access the value of the account at any time withdrawals from the account are classified as either permitted annual withdrawals or forbidden withdrawals forbidden withdrawals are any withdrawal other than a permitted annual withdrawal and decrease the value marker by the percentage that the amount of the forbidden withdrawal bears to the value of the account at any time after the younger of the covered lives attains the minimum age specified in the contract the customer can elect to begin permitted annual withdrawals of the permitted annual withdrawal amount which is determined by a two- step process first the value marker is redetermined to be the greater of the current value marker or the value of the account at the close of the business_day prior to the election second a withdrawal factor is applied to this redetermined value marker if less than the permitted annual withdrawal amount is withdrawn the untaken balance is not added to a subsequent year’s permitted annual withdrawal amount the permitted annual withdrawal amount is redetermined on each contract anniversary by another two step process first if during the just completed contract_year more than the permitted annual withdrawal amount is withdrawn - a forbidden withdrawal - the permitted annual withdrawal amount is reduced by the percentage that the amount of the forbidden withdrawal bears to the value of the account second the value of the account at the close of the business_day prior to the anniversary is multiplied by the distributions under the contract will be consistent with sec_72 sponsor is an affiliate of issuer within the meaning of sec_1563 plr-143923-10 greater of the withdrawal factor used in the prior year and the withdrawal factor that would apply to the current_year the permitted annual withdrawal amount for the next year will be the greater of the amounts determined by the two steps with a corresponding adjustment to the value marker the issuer will notify the customer if the value of the account falls below the specified minimum account value before the expiration date the customer will have a specified period of time to increase the value of account above the specified minimum account value if at the expiration of the specified period the value of the account remains below the specified minimum account value the account will be liquidated and proceeds remitted to the issuer6 and the issuer will begin paying the contract benefit to customer if the customer has not yet elected to begin permitted annual withdrawals the annual contract benefit equals the value marker at the end of the prior business_day multiplied by the current withdrawal factor if the customer has elected to begin permitted annual withdrawals the annual contract benefit equals the value marker at the end of the prior business_day multiplied by the withdrawal factor used to determine the current permitted annual withdrawal limit ie the annual contract benefit equals the permitted annual withdrawal amount assuming no forbidden withdrawal that year at any time prior to the commencement of payment of the contract benefit or the contract’s specified expiration date the customer may apply the account value to the purchase of annuity payments for the life of the customer or the later of the customer’s spouse if elected based on an annuity purchase rate guarantee specified in the contract annuity benefit the fee for the contract is imposed quarterly resulting from the application of a formula and is a function of the value marker the fee may increase in which case the customer has the option of cancelling the contract rather than pay the increased fee the fee is paid out of the account but such payment is not counted as either a permitted annual withdrawal or a forbidden withdrawal the contract terminates upon the earliest of among other things the date the customer notifies the issuer of intention to cancel the contract closing of the account failure to timely correct allocation of the account consistent with the permitted_investment profile failure to timely pay the fee the account value is reduced to zero by a forbidden withdrawal the death of the customer or this can be done by either returning that year’s permitted annual withdrawal or making an additional deposit this and all other transactions involving the account are taxable consistent with the tax rules applicable to the account plr-143923-10 the specified expiration date the contract does not have any cash_value and the ownership rights including the right to the contract benefit or right to purchase annuity payments cannot be assigned or transferred taxpayer is contemplating becoming a customer requested rulings taxpayer requests rulings that the contract will be treated as an annuity_contract within the meaning of sec_72 of the internal_revenue_code the contract will not create a right to reimbursement for losses realized on assets in the account for purposes of sec_165 and thus will not prevent the customer from currently deducting such losses the contract will not be treated as diminishing the customer’s risk of loss on assets in the account for purposes of applying the holding_period requirements of sec_1 the contract and the assets in the account will not either at the time of issuance of the contract or subsequently be viewed as components of a straddle within the meaning of sec_1092 the fee paid to the company will be taken into account in the determination of the customer’s investment_in_the_contract for the contract under sec_72 and the customer’s adjusted_basis in the contract under sec_1011 the provisions of sec_1233 will not apply to the computation of the customer’s holding_period for the assets in the account and if the company becomes liable to pay the contract benefit or the optional annuity payments such payments will be amounts received as an annuity under sec_72 law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity plr-143923-10 sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property plr-143923-10 am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed here on balance the contract possess the essential attributes of an annuity it is true that the contract may not at the election of the holder be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date is contingent upon the value of the account being reduced while the customer is alive it is not the case that if customer exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the contract and the amounts paid under the contract meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the contract is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the customer will have surrender ed all rights to the money paid thereby distinguishing the contract from installment payments of a debt or payments of interest on a debt which are not annuities id the contract is not a contract to pay interest see sec_1_72-14 a accordingly the contract will be treated as an annuity_contract within the meaning of sec_72 requested ruling sec_165 allows as a deduction any loss not_compensated_for_by_insurance_or_otherwise the certificate is not a debt_instrument because it is issued by an insurance_company subject_to tax under subchapter_l in a transaction in which there is no consideration other than cash sec_1275 customer is considered the owner of the account revrul_2003_92 2003_2_cb_350 revrul_81_225 1981_2_cb_12 plr-143923-10 sec_1_165-1 provides that if a casualty or other event occurs which may result in a loss and in that year there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances in 29_bta_1109 aff'd 75_f2d_255 2d cir the taxpayer and two others were the beneficial owners of three brokerage accounts that were opened at the recommendation of a wealthy friend who desiring to assist them in making money on the stock market guaranteed the accounts the court held that the taxpayer's subsequent losses were not deductible because of the guarantee in 16_tc_1084 aff'd on another issue 196_f2d_923 1st cir the service argued that loss resulting from the abandonment of an elevated railway structure was compensated for by legislation the public control act guaranteeing the taxpayer operating profits sufficient to pay dividends the court disagreed stating that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses and other charges to pay the required dividends t c pincite 66_tc_897 aff'd 574_f2d_189 4th cir involved a business partnership formed by the taxpayer and an associate the taxpayer purchased an insurance_policy on his partner's life after his partner's accidental death the taxpayer and his partner's widow were unsuccessful in continuing the business and terminated the partnership the court upheld the disallowance of a loss on the termination because the taxpayer was compensated by the proceeds of the insurance_policy the court pointed out that the amount of the policy was approximately equal to the taxpayer's investment in the partnership thus although it was not the partnership_interest itself that was insured the life_insurance acted to compensate the loss of the partnership_interest in 608_f2d_485 ct_cl the taxpayer a local television station claimed a loss based on termination of its affiliation agreement with cbs the television network the trial judge upheld disallowance of the deduction on the theory that increased revenues from affiliation with abc another television network compensated taxpayer for loss of the cbs affiliation reversing this finding the court of claims stated t he statute does not bar a plr-143923-10 deduction for a loss actually incurred merely because the taxpayer is able to effect an offsetting gain on a different although contemporaneous transaction f 2d pincite- in 63_tc_21 which involved federal disaster relief payments the tax_court interpreting the words insurance or otherwise in sec_165 determined that the general term or otherwise must be construed consistently with the specific term_insurance the court stated that the general purpose of insurance is to spread the risk of loss from any peril among a large number of those who are exposed to a similar peril in 74_tc_725 the court citing shanahan determined that the phrase insurance or otherwise in an analogous provision sec_2054 contemplates that the type of compensation received must be such that it was structured to replace what was lost t c pincite the court held that a disbursement from a_trust fund established by a state bar association in compensation_for losses_incurred due to an attorney's unethical behavior was in the nature of insurance revrul_87_117 1987_2_cb_61 involves a regulated_public_utility that abandons a partially-completed nuclear plant the ratemaking authority allows a rate increase that takes into account the cost of the abandoned plant the ruling holds that the rate increase does not reduce the taxpayer's abandonment-loss deduction because the rate increase was structured to serve the utilities’ customers at a fair charge and ensure a reasonable return to investors not to reimburse the loss in the present situation the contract benefit may appear at first blush to be structured to replace what was lost in that the contract benefit takes effect upon the overall value of the account falling below the specified minimum account value and is based on the value marker similarly as a case like johnson illustrates it is possible for a contractual arrangement to be treated as compensation_for sec_165 purposes even though it compensates for a loss indirectly not directly in this case however the relationship between any individual market loss on the account and any eventual payment of the contract benefit is too tenuous and too contingent on a number of factors for the payments to be considered compensation_for any given market loss for example the covered life ves may end before the account is depleted in which case the contract benefit will never take effect even if the recipient of the contract benefit the customer or if elected upon purchase the second to die of the customer and the customer’s spouse begins receiving the contract benefit the recipient is entitled to the contract benefit only while he or she is alive and thus there is no certainty that the recipient will live long enough to be fully compensated for market losses on the account before recovering associated fees plr-143923-10 there is no close correlation between any given loss and any eventual payments that issuer may make once determined at the time of the initial withdrawal from the account the permitted annual withdrawal amount which the contract benefit is based on may be increased but may not be decreased except for forbidden withdrawals withdrawals from the account and not just investment losses will contribute significantly to depletion of the account in fact the arrangement is structured primarily to insure against longevity risk not market risk and the permitted_investment profile s is intended to minimize the effect of excessive volatility and market risk should the recipient live long enough and if the withdrawals from the account do not constitute forbidden withdrawals the contract benefit could become payable even if no losses were sustained thus the facts are similar to those considered in boston elevated railway co where the court noted that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses t c pincite the fact amount and timing of the contract benefit are contingent on a number of factors including not only a particular market loss but also other market losses offsetting market gains the customer's withdrawal rate forbidden withdrawals and - most significantly - the customer's life span the contract is structured not as reimbursement for market losses but rather as a contingent deferred_annuity that begins to pay benefits on the occurrence of an event the timing of which may be influenced by market performance the contract is not structured to replace or reimburse either individual or overall market losses on the account cases such as dunne and johnson are distinguishable because the nexus between the losses and the compensation_for the losses was more direct than is the case here therefore the contract will not create a right to reimbursement for losses realized in the account for purposes of sec_165 and thus will not prevent the customer from currently deducting such losses assuming the customer’s losses otherwise meet the requirements of sec_165 requested ruling under sec_1 for purposes of sec_1 the term net_capital_gain means net_capital_gain determined without regard to sec_1 increased by qualified_dividend_income in defining qualified_dividend_income sec_1 provides that the term shall not include any dividend on any share of stock with respect to which the holding_period requirements of sec_246 are not met determined by substituting in sec_246 days for days each place it appears and by substituting 121-day period for day period plr-143923-10 sec_246 provides rules applicable to deductions for dividends received among them a required holding_period see sec_246 under sec_246 this holding_period is reduced for any period during such periods in which a the taxpayer has an option to sell is under a contractual obligation to sell or has made and not closed a short_sale of substantially_identical_stock_or_securities b the taxpayer is the grantor of an option to buy substantially_identical_stock_or_securities or c under regulations a taxpayer has diminished his risk of loss by holding or more other positions with respect to substantially_similar_or_related_property the applicable regulation is sec_1_246-5 which provides that property is substantially_similar or related to stock when i the fair_market_value of the stock and the property reflect the performance of a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 a position is an interest including a futures or forward_contract or an option in property or any contractual right to a payment whether or not severable from stock or other_property sec_1_246-5 moreover a taxpayer has diminished its risk of loss on stock by holding a position in substantially_similar_or_related_property if the taxpayer is the beneficiary of a guarantee surety agreement or similar arrangement and the guarantee surety agreement or similar arrangement provides for payments that will substantially offset decreases in the fair_market_value of the stock sec_1 c the conference_report to the deficit_reduction_act_of_1984 h_rep_no pincite 1984_3_cb_1 indicates that t he substantially_similar standard is not satisfied merely because the taxpayer is an investor with diversified holdings and acquires a regulated_futures_contract or option on a stock index to hedge general market risks the purchase of the contract will not cause the customer to have an option to sell to be under a contractual obligation to sell or to have made and not closed a short_sale of substantially_identical_stock_or_securities the contract is not substantially_similar_or_related_property because the fair_market_value of the account and the contract do not reflect the performance of a single firm or enterprise the same industry or industries or the same economic factors because the predominant risk the contract protects against is longevity risk ie the benefit under the contract is contingent upon the survival of the covered life ves and because the changes in the fair_market_value of the account are not reasonably expected to approximate directly or inversely changes in the fair_market_value of the contract a fraction or multiple thereof finally the benefits that may be ultimately paid under the contract are not closely correlated plr-143923-10 with and do not substantially offset decreases in the fair_market_value of the account thus we conclude that the contract does not diminish customer’s risk of loss on account assets for purposes of applying the holding_period requirements of sec_1 requested ruling sec_1092 imposes special rules that effectively suspend losses with respect to positions that are held as part of a straddle a straddle is defined in sec_1092 as offsetting positions with respect to personal_property a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position by reason of his holding one or more other positions with respect to personal_property whether or not of the same kind see sec_1092 sec_1092 provides that the term personal_property means any personal_property of a type which is actively_traded and that the term position means an interest in personal_property the contract however is not an offsetting_position with respect to the customer’s interest in the assets in the account see also sec_1092 accordingly sec_1092 does not apply requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections adjusted as provided in sec_1016 accordingly the fee paid to issuer will be taken into account in the determination of a customer’s investment_in_the_contract for the contract under sec_72 and the customer’s adjusted_basis in the contract under sec_1011 see eg revrul_2003_76 2003_2_cb_355 addressing the allocation of the investment_in_the_contract and the plr-143923-10 basis in the contract after the exchange of a portion of an annuity_contract under sec_1035 requested ruling sec_1233 provides rules as to the tax consequences of a short_sale of property if gain_or_loss from the short_sale is considered a gain_or_loss from the sale_or_exchange of a capital_asset sec_1_1233-1 sec_1233 provides that if gain_or_loss from a short_sale is considered as gain_or_loss from the sale_or_exchange of a capital_asset under subsection a and if on the date of such short_sale substantially_identical_property has been held by the taxpayer for not more than year determined without regard to the effect under paragraph of this subsection of such short_sale on the holding_period or if substantially_identical_property is acquired by the taxpayer after such short_sale and on or before the date of the closing thereof-- any gain on the closing of such short_sale shall be considered as a gain on the sale_or_exchange of a capital_asset held for not more than year notwithstanding the period of time any property used to close such short_sale has been held and the holding_period of such substantially_identical_property shall be considered to begin notwithstanding sec_1223 relating to the holding_period of property on the date of the closing of the short_sale or on the date of a sale gift or other_disposition of such property whichever date occurs first this paragraph shall apply to such substantially_identical_property in the order of the dates of the acquisition of such property but only to so much of such property as does not exceed the quantity sold short for purposes of this subsection the acquisition of an option to sell property at a fixed price shall be considered as a short_sale and the exercise or failure to exercise such option shall be considered as a closing of such short_sale plr-143923-10 the contract is neither a short_sale of nor an option to sell the assets in the account no other aspect of the transaction would qualify as a short_sale of or an option to sell these assets therefore the provisions of sec_1233 will not apply to the computation of the customer's holding_period for these assets requested ruling sec_72 provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-2 defines amounts received as an annuity as only those amounts that meet all of the following tests a b they must be received on or after the ‘annuity starting date’ as that term is defined in sec_1_72-4 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and c except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-4 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be whichever of the following is the later a b the date upon which the obligations under the contract became fixed or the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment plr-143923-10 here with respect to the contract benefit when the contract benefit becomes payable the obligations under the contract become fixed no additional fee is due and the benefit obligation of issuer is fixed at paying the contract benefit until the annuitant s ’ demise hence the contract benefit will be received on or after the annuity_starting_date second the contract benefit will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date unless death occurs third the total amount payable is determinable from the contract using mortality tables and sound actuarial theory accordingly the contract benefit will be an amount_received_as_an_annuity with respect to the annuity benefit if the customer exercises that option the obligations under the contract become fixed no additional fee is due and the benefit obligation of issuer is to pay the annuity settlement option consistent with the rate guarantee hence the annuity benefit will be received on or after the annuity_starting_date second the annuity benefit will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date consistent with the annuity settlement option third the total amount payable is determinable from the contract’s rate guarantee using mortality tables and sound actuarial theory accordingly the annuity benefit will be an amount_received_as_an_annuity either the annual_benefit or the annuity benefit9 will be taxable under sec_72 as an amount_received_as_an_annuity subject_to the exclusion of the amount allocable to the investment_in_the_contract determined under sec_72 rulings accordingly we rule that the contract will be treated as an annuity_contract within the meaning of sec_72 of the internal_revenue_code the contract will not create a right to reimbursement for losses realized on assets in the account for purposes of sec_165 and thus will not prevent the customer from currently deducting such losses the customer cannot receive both plr-143923-10 the contract will not be treated as diminishing the customer’s risk of loss on assets in the account for purposes of applying the holding_period requirements of sec_1 the contract and the assets in the account will not either at the time of issuance of the contract or subsequently be viewed as components of a straddle within the meaning of sec_1092 the fee paid to the company will be taken into account in the determination of the customer’s investment_in_the_contract for the contract under sec_72 and the customer’s adjusted_basis in the contract under sec_1011 the provisions of sec_1233 will not apply to the computation of the customer’s holding_period for the assets in the account and if the company becomes liable to pay the contract benefit of the optional annuity payments such payments will be amounts received as an annuity under sec_72 the ruling contained in this letter are based upon information and representations submitted by issuer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to issuer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum chief branch office of the associate chief_counsel financial institutions products
